i
‘ ee)

Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 4-of nen Yan
MAR 1 6 2020

About These Forms ee ee

HTRICT OF MARYLASES
In General. This and the other forms available from uscourts.gov websites illustrate
some types of information that are useful to have in complaints and some other pleadings.
The forms do not try to cover every type of case. They are limited to types of cases often
filed in federal courts by those who represent themselves or who may not have much
experience in federal courts.

DEPUTY

Not Legal Advice. No form provides legal advice. No form substitutes for having or
consulting a lawyer. If you are not a lawyer and are suing or have been sued, it is best to
have or consult a lawyer if possible.

No Guarantee. Following a form does not guarantee that any pleading is legally or
factually correct or sufficient.

Variations Possible. A form may call for more or less information than a particular
court requires. The fact that a form asks for certain information does not mean that every
court or a particular court requires it. And if the form does not ask for certain
information, a particular court might still require it. Consult the rules and caselaw that
govern in the court where you are filing the pleading.

Examples Only. The forms do not try to address or cover all the different types of
claims or defenses, or how specific facts might affect a particular claim or defense. Some
of the forms, such as the form for a generic complaint, apply to different types of cases.
Others apply only to specific types of cases. Be careful to use the form that fits your case
and the type of pleading you want to file. Be careful to change the information the form
asks for to fit the facts and circumstances of your case.

No Guidance on Timing or Parties. The forms do not give any guidance on when
certain kinds of pleadings or claims or defenses have to be raised, or who has to be sued.
Some pleadings, claims, or defenses have to be raised at a certain point in the case or
within a certain period of time. And there are limits on who can be named as a party in a
case and when they have to be added. Lawyers and people representing themselves must
know the Federal Rules of Civil Procedure and the caselaw setting out these and other
requirements. The current Federal Rules of Civil Procedure are available, for free, at
www.uscourts. gov.

Privacy Requirements. Federal Rule of Civil Procedure 5.2 addresses the privacy and
security concerns over public access to electronic court files. Under this rule, papers filed
with the court should not contain anyone’s full social-security number or full birth date;
the name of a person known to be a minor; or a complete financial-account number. A
filing may include only the last four digits of a social-security number and taxpayer
identification number; the year of someone’s birth; a minor’s initials; and the last four
digits of a financial-account number.
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 2 of 11

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

Chris Michael Denaldlsow

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Aun c Acunele | Coe: nity Police De pty p EC
QB, Elimlin LO Alp. ALT, Jenn ifec
Road Deten ti iom (ew tet i ore Atte che
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

Case No.

Complaint for a Civil Case

 

4

 

 

Jury Trial:

(to be filled in by the Clerk’s Office)

O Yes O No
(check one)

FILED ENTERED
LOGGED RECEIVED

MAR 16 2020

GREENBEL:
curr U: §. DISTRICT COUR:
DISTRICT OF MAI

DEPUT
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 3 of 11

 

Te nt Arcetipla | County Po lice Depactmen F

 

Lolice Officec awa Bo flimnlin No. ZIEG

 

Jennitec Read Detention Centec

 

 

SROC Facil ity Achm mstratec Chacles org CSC
Supec Tatenolent (Ji (liam NMactin

 

ces Cocrect Care Solutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 4 of 11

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name C hey 6 Mic hael Domelelson

Street Address GO &. Ordnance pack.

City and County (| en Bese nie€ Ann € Arun cle | County
State and ZipCode (arty leenel DIOCEO

Telephone Number J
E-mail Address Chris mdoa aldson Go outlook, com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name Ann e Aru vole / Cou nty Dl ¢ Departe ent
Job or Title / ‘

(if known) .

Street Address 204 ox DK ole 1K Rol

City and County Pasaclena ‘ Anne Arunde/ Cun ty

State and ZipCode Macyulan al 21122

Telephone Number _4//( q 222- GI95—

E-mail Address

(if known)

 

 
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 5 of 11

Defendant No. 2

 

 

 

Name Pes tee OlLicec 2199 A, E lin 1
Job or Title PEC.

(if known)

Street Address 2OY Pox $& of ENG Rol .

City and County Fosadena Anne Acuncle |

 

State and Zip Code FAlacalancl 21122.

Telephone Number _ ¢//Q- W2.29- ‘L (Gg s—
E-mail Address
(if known)

 

Defendant No. 3

Name Jewn i€er Roacl Deten tion Center
Job or Title

(if known)

Street Address 13l Jenn (Cer Lol

City and County Annapelis Anne Arunele |
State and ZipCode A ari lanot 21l4ol

Telephone Number y

E-mail Address
(if known)

 

 

 

Defendant No. 4

 

 

Name Cheacles Borge se

Job or Title NROC facility Dol mid) <etratacmr
(if known) i”

Street Address 3] Je nnilec (Re |

 

City and County An napal LS 7 Aune Arunde !
State and Zip Code (Mores lan A 2i4o|
Telephone Number

E-mail Address
(if known)

 

 

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)

See Attach ed)
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 6 of 11

 

De Len dant No. 5

 

 

Neme

Ud i | to ore din

 

Jeb oc Title

Su pet Totendent

 

Street Aold ress

(Bl Tenntfer Roach

 

i

City and (oun)

Anaapo|i a, Anne Acunche [

 

> «
Ss

Starke Qn ol 2

Marylanol “2140L.

 

 

Tel, Narnbe
E- met |

 

 

DeLenc ont Vo

 

 

Nar

Coscect Care Caletions

 

Title

Cony teat ter

 

Address

(3 Vennifer Road

 

Gty are Cowaty
J

Annapolis ; Anne Acunde]

 

Stete anol 2,\p

Mecy lancet 2(YS/

 

 

 

 

 

 

 

 

 

 

 

 

 
Il.

Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 7 of 11

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

O Federal question O Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Mereacl x ent WHE Cr ur | Cy cl nu siuc| Kunis himnent- Lik} Licted!
folie exclusecst KIT Denizct Due Process witha 4 Fhrs
ot bems place neler Qcres f

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 8 of 11

2. The Defendant(s)

 

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

b. If the defendant is a corporation
The defendant, (name) , is

 

incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 
Il.

Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 9 of 11

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

On Nov F, ZO 14 sppicuisetell L730 heucs PEC B, Flimfin 443155
teased €X(ESive forer grossly twisting my arn past pn pee “4
7 J J

thresholed als loca ine mua, While may acm i ivi gus ree
awnel Vis, ‘bly swollen CECB. Elin ® Hoieg. Cosel more crue)
evel unusia) punishment fingecpe inating vic and Aenced
wit medcea| attention Tns sack of tak is we to a
hospital or to see Coviveiss(om ew PEC (8 Flin. liv Hise
tem peres ly ve waver, Ader re at SROC Jennifer
Recel Qetertion Center. ZT never gaw GQ Conmistiome ss
A ictuce tas jmmeel ic, tely daken of my dali Ligure
hd swollen arcv) Ai fhis post my Marna Was

secre Ho oc st however TROC weoulda let pie set
GAC _— 7 Looe placed (MM wedical Satu: che HECN iS
hela, cud tol I ic} il gct NS stcliee.) od tent; mn
unt | LL T placeck ick Coll” recuse ot anced chace ed kal
T mode repues¥z aa I oti Lf rectewed Nc) para ~ a Seisheence
however 1oeé Giver Xvau Lead ay Liat 14.
Afyer three days Gon ae arr 2 ing ose bocaded
by PEC VP Elia lin = DINE J woMs ae on Meomneley
tans pocted to Anne Arunole/ Medical Conte
buy TROC, OM eguest Wg CO5- Correct Care

Se lutyen 5 | Ane moeratecl Cv. As of Macch
ode 2020 - Z a stil) a vaith Physical
Thecapy, Ll 4 lett hand ps sti /( Poact ticle nub

ancl only Howe derided CL2E 4 All olen isin. made

by CCS dnd FT Q e DC Le ce make undec olirection
ae the Facil it9 Adlmistretor oF SKROC, ark tue

Super Tatendeat Chagries orge’ anc Lillian
pac TN.
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 10 of 11

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

CLM GL Midkep If 200,000.00 Lom each clefendont.

For foin anol Suffesing , loss of wages injury
Will pregeat me from cvecr Dlaarne Guides AGat a

t 1 Jj] V9
Wu (ration , loss ot Ge £5 anol Line VIET
SKI l/s } time Speat at tempting a) LECOVET.

 
Case 1:20-cv-00693-JKB Document1 Filed 03/16/20 Page 11 of 11

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: [5 , 2020) /
Signature of Plaintiff 2 / ) 4 e ——”

Printed Name of Plaintiff —§ (fyris Adjcheel Qoneldleomn

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

For Attorneys

Date of signing: ,20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
Email Address

 

 

 

 
